*566RESOLUCIÓN
Examinada la Solicitud de admisión por cortesía pre-sentada por el Ledo. John F. Nevares Padilla, se provee “ha lugar” condicionado a que en un término de 15 días el abo-gado solicitante, Ledo. Michael C. Bixby, comparezca y sus-criba la referida solicitud. Por su parte, el abogado endo-sante, licenciado Nevares Padilla, deberá en igual término: (1) dar fe de la capacidad del solicitante para postular como abogado en los procesos correspondientes y (2) hacer constar que domina tanto el idioma inglés como el español, según los requisitos establecidos en la Regla 12(f) del Re-glamento de este Tribunal, 4 LPRAAp. XXI-B.
Subsanado lo anterior, la referida admisión por cortesía estará sujeta a que, posteriormente, el licenciado Bixby nos informe el caso específico en el cual va a postular ante la Financial Industry Regulatory Authority. Se le apercibe que de postular en más de una querella, deberá informar-las al Tribunal y deberá cancelar los correspondientes se-llos de rentas internas para cada una.
Advertimos que, como parte de los requisitos de la Regla 12(f) de nuestro Reglamento, supra, todo abogado que soli-cite la admisión por cortesía deberá comparecer y suscribir la referida solicitud.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Fiol Matta disintió de la determinación del Tribunal por las razones ex-puestas en el Voto particular disidente del Juez Hernández Denton en el caso In re Michel Prüss, 189 DPR 762 (2013). La Juez Asociada Rodríguez Rodríguez proveería “no ha lugar” a la admisión por cortesía solicitada y, una vez más, reitera su rechazo a la admisión por cortesía abierta —sin especificidad de casos— para litigar en procedimientos de arbitraje ante la FINRA. Esto, por entender que este tipo *567de admisión contraviene el carácter excepcional de la Regla 12(f) de nuestro Reglamento, 4 LPRA Ap. XXI-B. Véase, además, In re Michel Prüss, supra (voto particular disidente del Juez Asociado Señor Hernández Denton). Además, la so-licitud de admisión por cortesía en este caso no cumple con otros requisitos dispuestos en la referida Regla 12(f). Una admisión condicionada al cumplimiento de estos requisitos es improcedente. La Jueza Asociada Oronoz Rodríguez pro-veería “no ha lugar” a la solicitud de admisión por cortesía presentada por las razones expuestas en el Voto particular disidente del Juez Hernández Denton emitido en el caso In re Michel Prüss, supra. Asimismo, considera que no procede debido a que el abogado para el cual se solicitó la admisión no compareció ni se dio fe de su capacidad para postular como abogado en el caso correspondiente. Tampoco surge de la solicitud que el abogado endosante domine el idioma inglés. Por todo lo anterior, considera que la solicitud no cumple con las exigencias de la Regla 12(f) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B. La Jueza Aso-ciada Señora Pabón Charneco no interviene.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo